                         United States District Court
                          Middle District of Florida
                            Jacksonville Division


JOYCE RAE BRIGHT,

            Plaintiff,

v.                                                  NO. 3:20-cv-1385-HES-PDB

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY,

            Defendant.



                                    Order

      Citing Federal Rule of Civil Procedure 12(f) and Florida law, the
defendant moves to strike a proposal for settlement served on March 11, 2021,
contending the proposal is premature and not made in good faith. Doc. 10. The
plaintiff agrees to give the defendant thirty additional days to respond to the
proposal but no more. Doc. 13.

      The Court denies the motion, Doc. 10, without prejudice.

      Rule 12(f) is inapplicable because the rule applies only to pleadings
defined in Rule 7(a), and the proposal is not a pleading under that definition.
See Lancet Indem. Risk Retention Grp., Inc. v. Allied World Surplus Lines Ins.
Co., No. 8:15-CV-406-T-23JSS, 2016 WL 9527959, at *2 (M.D. Fla. May 3,
2016) (denying similar motion to strike in part because Rule 7(a) is
inapplicable); Vanderwall v. United Airlines, Inc., No. 14-CIV-60256, 2014 WL
4755219, at *1 (S.D. Fla. Sept. 23, 2014) (same).
      Assuming that this Court otherwise has inherent authority to strike the
proposal or can properly apply Florida law on striking proposals considering
Erie principles, the motion is premature. In reaching this conclusion, the Court
is persuaded by the reasoning in Hernandez v. Altec Envtl. Prod., LLC, No. 10-
80532-CIV, 2012 WL 12854869, at *2 (S.D. Fla. Mar. 6, 2012).

      Ordered in Jacksonville, Florida, on May 7, 2021.




                                       2
